Per Curiam.
Respondent was admitted to practice by this Court in 1975 and maintains a law office in the City of Albany.
Petitioner moves to confirm the Referee’s report which finds respondent guilty of converting funds of his client (Charge I) and conflict of interest (Charge II). Respondent cross-moves to disaffirm the report regarding Charges I and II and to confirm the report in relation to Charge III.
We find respondent guilty of professional misconduct in violation of the attorney disciplinary rules (see Code of Professional Responsibility DR 1-102 [a] [4], [5], [7]; DR 5-104, DR 9-102 [a] [22 NYCRR 1200.3 (a) (4), (5), (7); 1200.23; 1200.46 (a)]). Respondent converted funds belonging to an estate of which he was the executor by authorizing loans to himself in the amount of $117,000 and engaged in a conflict of interest in his dealings with the estate. In mitigation, we note that respondent repaid with interest all converted sums and has waived all legal fees and executor commissions for services rendered to the estate.
We conclude that respondent should be suspended from the practice of law for two years, effective 20 days from the date of this decision.
Spain, J.P., Carpinello, Mugglin, Rose and Kane, JJ., concur. Ordered that petitioner’s motion to confirm the Referee’s report is granted and respondent’s cross motion is denied; and it is further ordered that respondent is found guilty of professional misconduct as charged and specified in Charges I and II of the petition and Charge III is dismissed; and it is further ordered that respondent is suspended from the practice of law for a period of two years, effective 20 days from the date of this decision, and until further order of this Court; and it is further ordered that respondent is commanded to desist and refrain from the practice of law in any form, either as principal or as agent, clerk or employee of another; respondent is forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority; or to give to another an opinion as to the law or its application, or any advice with relation thereto; and it is further ordered that respondent shall comply with the provisions of this Court’s rules regulating the conduct of suspended attorneys (see 22 NYCRR 806.9).